                                               Case 2:17-cv-06189-ODW-AGR Document 136 Filed 10/30/18 Page 1 of 3 Page ID #:5861


                                                             STUBBS ALDERTON & MARKILES, LLP
                                                         1   Jeffrey F. Gersh (SBN 87124)
                                                             jgersh@stubbsalderton.com
                                                         2   Neil Elan (SBN 292002)
                                                             nelan@stubbsalderton.com
                                                         3   15260 Ventura Blvd., 20th Floor
                                                             Sherman Oaks, California 91403
                                                         4   Telephone: (818) 444-4500
                                                         5   SCHEPER KIM & HARRIS, LLP
                                                             Marc S. Harris (SBN 136647)
                                                         6   mharris@scheperkim.com
                                                             William H. Forman (SBN 150477)
                                                         7   wforman@scheperkim.com
                                                             Peggy Dayton (SBN 274353)
                                                         8   pdayton@scheperkim.com
                                                             601 W 5th Street, 12th Floor
                                                         9   Los Angeles, California 90071
                                                             Telephone: (213) 613-4655
                                                        10   Facsimile: (213) 613-4656
                                                        11   Attorneys for Counterclaimant Body Glove IP Holdings, LP
STUBBS ALDERTON & MARKILES, LLP




                                                             and Defendants Body Glove IP Holdings, LP and Marquee Brands, LLC
                       SHERMAN OAKS, CALIFORNIA 91403




                                                        12
                            15260 VENTURA BLVD.




                                                        13                      UNITED STATES DISTRICT COURT
                                20TH FLOOR




                                                        14                    CENTRAL DISTRICT OF CALIFORNIA
                                                        15 IP GLOBAL INVESTMENTS                     Case No. 2:17-CV-06189-ODW (AGRx)
                                                        16 AMERICA, INC., a California
                                                           corporation,                              COUNTERCLAIMANT BODY
                                                        17                                           GLOVE IP HOLDINGS, LP’S
                                                                        Plaintiffs,                  NOTICE OF WITHDRAWAL OF
                                                        18                                           SEVENTH COUNTERCLAIM
                                                           v.
                                                        19                                          Trial Date:   November 27, 2018
                                                        20 BODY GLOVE IP HOLDINGS, LP, a            Time:         9:00 a.m.
                                                           Delaware organization: MARQUEE           Ctrm:         5D
                                                        21 BRANDS, LLC, a Delaware organization
                                                           and DOES 1 through 25, Inclusive,        Pretrial Conf: November 5, 2018
                                                        22                                          Time:          1:30 pm
                                                        23               Defendants.                Ctrm:          5D

                                                        24 AND RELATED COUNTERCLAIMS.
                                                        25
                                                        26
                                                        27
                                                        28

                                                               COUNTERCLAIMANT BODY GLOVE IP HOLDINGS, LP’S NOTICE OF
                                                                      WITHDRAWAL OF SEVENTH COUNTERCLAIM
                                               Case 2:17-cv-06189-ODW-AGR Document 136 Filed 10/30/18 Page 2 of 3 Page ID #:5862




                                                         1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                                         2 RECORD:
                                                         3        PLEASE TAKE NOTICE that Counterclaimant Body Glove IP Holdings, LP
                                                         4 (“BGH, LP”) hereby withdraws its Seventh Counterclaim for Relief - False
                                                         5 Designation, 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(A).
                                                         6         All references to BGH, LP’s Seventh Counterclaim in the pre-trial submission
                                                         7 documents (including the Memoranda and Contentions of Fact and Law and the
                                                         8 Proposed Pretrial Conference Order) should be disregarded.
                                                         9
                                                        10
STUBBS ALDERTON & MARKILES, LLP




                                                        11
                       SHERMAN OAKS, CALIFORNIA 91403




                                                             Dated: October 30, 2018            STUBBS ALDERTON & MARKILES, LLP
                            15260 VENTURA BLVD.




                                                        12
                                20TH FLOOR




                                                        13                                      By: /S/ Jeffrey F. Gersh
                                                                                                  Jeffrey F. Gersh
                                                        14
                                                                                                  Neil Elan
                                                        15                                        Attorneys for Defendants Body Glove IP
                                                                                                  Holdings, LP and Marquee Brands, LLC
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                        1
                                                                COUNTERCLAIMANT BODY GLOVE IP HOLDINGS, LP’S NOTICE OF
                                                                       WITHDRAWAL OF SEVENTH COUNTERCLAIM
                                               Case 2:17-cv-06189-ODW-AGR Document 136 Filed 10/30/18 Page 3 of 3 Page ID #:5863



                                                                                          PROOF OF SERVICE
                                                         1
                                                         2        I am employed in the County of Los Angeles, State of California. I am over
                                                         3 the age of 18 and not a party to the within action. My business address is 15260
                                                           Ventura Blvd., 20th Floor, Sherman Oaks, California, 91403.
                                                         4
                                                                  On October 30, 2018, I served the foregoing documents described as:
                                                         5 COUNTERCLAIMANT             BODY GLOVE IP HOLDINGS, LP’s NOTICE OF
                                                           WITHDRAWAL          OF
                                                         6 this action as follows: SEVENTH      COUNTERCLAIM on all interested parties to

                                                         7   Michael M. Amir                           SCHEPER KIM & HARRIS, LLP
                                                         8   Jason B. Baim                             Marc S. Harris (SBN 136647)
                                                             Doll Amir & Eley, LLP                     mharris@scheperkim.com
                                                         9   1888 Century Park East, Suite 1850        William H. Forman (SBN 150477)
                                                             Los Angeles, CA 90067                     wforman@scheperkim.com
                                                        10   Tel: (310) 557-9100                       Margaret Dayton (SBN 274353)
                                                             mamir@dollamir.com                        pdayton@scheperkim.com
                                                             jbaim@dollamir.com                        601 W 5th Street, 12th Floor
STUBBS ALDERTON & MARKILES, LLP




                                                        11
                       SHERMAN OAKS, CALIFORNIA 91403




                                                                                                       Los Angeles, California 90071
                                                                                                       Telephone: (213) 613-4655
                            15260 VENTURA BLVD.




                                                        12                                             Facsimile: (213) 613-4656
                                20TH FLOOR




                                                        13
                                                        14      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
                                                        15 Order(s)(“NEF”)
                                                           FILING              FRCP, Rule 5(b)(2)(E) (Pursuant to controlling General
                                                                     and Local Rule(s) (“LR”), the foregoing document will be served by
                                                        16 the court via NEF and hyperlink to the document to counsel at the email
                                                           address(s) listed above.
                                                        17
                                                                BY E-MAIL: I caused the above-referenced document to be transmitted via e-
                                                        18       mail from hcory@stubbsalderton.com to
                                                        19       I declare that I am employed in the office of a member of the bar of this court
                                                        20 at whose direction the service was made. I declare under penalty of perjury under the
                                                           laws of the United States of America that the above is true and correct.
                                                        21
                                                                 Executed on October 30, 2018, at Sherman Oaks, California.
                                                        22
                                                        23
                                                        24                                        /S/ Heather Cory
                                                                                                  HEATHER CORY
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                    1
                                                                                             PROOF OF SERVICE
